11TH COURT OF APPEALS
                                        EASTLAND, TEXAS
                                            JUDGMENT


Jesus Jose Muniz,                                            * From the 358th District
                                                               Court of Ector County,
                                                               Trial Court No. D-36,766.

Vs. No. 11-13-00062-CR                                       * April 11, 2013

The State of Texas,                                          * Per Curiam Memorandum Opinion
                                                                (Panel consists of: Wright, C.J.,
                                                                McCall, J., and Willson, J.)

     This court has considered Jesus Jose Muniz’s motion to withdraw his notice of appeal and
dismiss his appeal and concludes that the motion should be granted. Therefore, in accordance
with this court’s opinion, the notice of appeal is withdrawn, and the appeal is dismissed.